"On 22 January, 1848, Enoch Sawyer executed a written lease to the lessors of the plaintiff for seventy-five acres of land, including the *Page 79 
Sawyer gold mine, in Randolph County, and bounded as follows (69) — viz.: Commencing at the entrance of the still-house road into the ridge road, leading from said Sawyer's dwelling-house a northwest course, running up said road, that is, the ridge road to Garner's line — thence south on said Garner's line to the branch — thence down the branch to the still-house — thence up the still-house road to the beginning, to have and to hold for the term of twenty years." . . . Excepting of the above described 75 acres, the Wilborn and Dougan lot, with cabin near the still-house, containing 1 1/4 acres. Also one-half of a lot lying southwest of the ridge road, adjoining and opposite to the Sawyer shaft, running to the hollow on each side of the ridge, and down the ridge to a lot now worked by Anthony and Hoover, leased to T. and J. Farlow. Also two-thirds of the lot leased to Anthony and Hoover for nineteen months, adjoining the Farlow lot N.E., and the Davis lot S.W. Also one-half the Davis lot leased to Henly and one-half to Davis for ten years, etc.; which said lease was duly proved and registered in the register's office for said county. The said lease of 22 January, 1848, further provides, as follows: That all or any of the above exceptions, the said King (one of the lessors) has the right and privilege of purchasing or quieting, and when any of their terms expire, they are included in this lease. The Davis lot, embraced in the above exceptions, is included in the boundaries of the said lease of 22 January, 1848.
Previously to the execution of the foregoing lease by Sawyer to the lessors of the plaintiff, he, Sawyer, had executed to Micajah Davis (who had a house and improvements on the same, and was living thereon) a lease in writing for one-half the said Davis lot, which had been handed back by Davis and taken up by Sawyer on account of some difficulty that they had got into, at which time Sawyer made a verbal promise to execute another lease to him for one-half of said lot, which was never done, further than the reservation in the aforesaid lease to the lessors of the plaintiff, to enable him to comply with his promise to said Davis and Henly. That purpose was not known or explained to lessors of plaintiff at the time Sawyer executed to them the lease of 22 January, 1848. Previously to 22 January, 1848, the said Sawyer had made a parol lease to one Thomas Henly for the other half of the Davis lot, and after the execution of the aforesaid lease of 22 January (70) — to wit, on 1 March, 1848, executed a lease in writing to him for the same; and on 2 June, 1848, executed a written lease to him for the other half.
The defendant claimed title by various mense conveyances from Thomas Henly. Upon the foregoing facts his Honor was of opinion that in law the lessors of the plaintiff were entitled to recover, judgment was *Page 80 
to be entered in their favor, that they recover their term and costs — if of a contrary opinion, judgment of nonsuit. And his Honor being of opinion with the defendant, there was judgment of nonsuit accordingly, and the plaintiffs appealed.
We concur in the opinion expressed by his Honor upon the case agreed in the court below. The lease executed by Enoch Sawyer to the lessors of the plaintiff on 22 January, 1848, gave them a right to the possession of all the lands contained within the metes and bounds therein set forth, unless certain parts or lots of said land were excepted thereout. The case states expressly, that certain lots were so excepted, among which were, "half the Davis lot leased to Henly, and half to Davis for ten years." The whole lot, then called the Davis lot, was excepted out of, and of course could not pass by, that clause of the lease to the lessors of the plaintiff. But the lease contains another clause — to wit: That when any of the terms embraced in the exceptions expire, they are included in it. The counsel for the lessors contends, that under the operation of this clause, taken in connection with the facts stated in another part of the case, they are entitled to recover. Those facts are, in substance, that Sawyer had previously to 22 January, 1848, made a parol lease to Henly for one-half of the Davis lot, and had promised to make a lease to Davis for the other half, and that after the said 22 January, he, at different times, had executed leases to Henly, embracing the whole lot.
(71)    The counsel argues, that the reason assigned for the exception of the Davis lot, out of the lease to the lessors of the plaintiff, did not stop said lessors from showing that the leases recited, as having been made to Henly and Davis, respectively, were leases by parol, and as such were void and of no effect under our act of 1819, 1 Revised Statutes, chapter 50, section 8. We agree with the counsel, that there was no estoppel; but we do not see how that can make any difference. The lot in question was in fact excepted, no matter what reason was assigned for it. The exception was absolute and unconditional, and did not at all depend upon the truth or falsehood of the recital, that leases for ten years had been made respectively to Davis and Henly. The counsel then argues, that the terms of the leases to Davis and Henly, which is different from thetimes of said leases, 2 Black. Com., 144; 4 Bac. Abr., 171, expired by surrender or otherwise; and that by a clause in the lease to the lessors of the plaintiff, above referred to, they *Page 81 
fell into it. We see nothing stated in the case agreed to support the position. The parol lease to Henly certainly did not expire in any way; on the contrary, it was made effectual by the execution of a written lease to him for his half of the Davis lot on 1 March, 1848. There was no lease of any kind to Davis in existence on 22 January, 1848, and therefore there could be none to expire. His written lease was surrendered to Sawyer, the landlord, before the said 22 January, and at the time he had only a promise for a lease; and the case states expressly, that the exception in the lease to the lessors of the plaintiff was made, in order to enable Sawyer "to comply with his promise to Davis and Henly." A lease of Davis's half was on 2 June, 1848, for some cause not stated, and which we deem totally immaterial, made by Sawyer to Henly; and as the defendants claim under him, they were entitled to the whole Davis lot, at the time the suit was commenced. The judgment must be affirmed.
PER CURIAM.                                       Judgment affirmed.
(72)